DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status Of Claims
Claims 1 and 11 have been amended by Applicant. No claims have been added or cancelled. Claims 1-20 are currently pending.  

Response to Arguments
The rejection of claims 1-4, 6-8, 10-14, 16-18 and 20, under 35 U.S.C. 103, has been withdrawn in view of Applicants amendments to independent claims 1 and 11. However, upon further consideration a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 5, 9, 15, and 19 under 35 U.S.C. 103 has been withdrawn in view of Applicants amendments to independent claims 1 and 11. However, upon further consideration a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
Applicant’s arguments with respect to claim(s) 1 and 11 and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (U.S. Patent No. 11183080) in view of Lopez et al. (US 20180240181 A1).  
Regarding claim 1, Wolf teaches a method for delivery based on an alimentary instruction, comprising: 
receiving, by a diagnostic engine operating on a computing device, information related to a biological extraction of a user; generating, by the diagnostic engine operating on the computing device, a diagnostic output based upon the information related to the biological extraction of the user, wherein the generating comprises (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting, and the like; Wolf, Col. 2, lines 14-23 further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39 further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 
identifying, by a machine learning module operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, said first training set including a plurality of data entries, each first data entry of the plurality of data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutritional service can take objectives (e.g., reduce weight, avoid high blood sugar levels, avoid cardiovascular disease, move the microbiome towards a target microbiome…) and calculate target outcomes or ranges for two or more biomarkers; Wolf, Col. 1, lines 60 teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state  or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone, body ratios, IL-6 inflammation markers, hunger, fullness, and the like); Wolf, Col 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.); and 

identifying, by the machine learning module operating on the computing device, an alimentary element related to the identified condition of the user as a function of the identified condition of the user and a second training set, said second training set including a plurality of second data entries, each second data entry including a second prognostic label and a correlated ameliorative process label (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome…) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user, as well as other data such as the daily meals should total X calories, contain X number of servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.); 

generating, by an alimentary instruction set generator operating on the computing device, an alimentary instruction set identifying the alimentary element to be delivered to the user (Wolf, Col. 6, lines 3-11 teaches the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome, and the like more effectively as compared to following nutritional recommendations aimed at the general population; Wolf, Col. 14, lines 18-24, teaches providing the recommendation data of the foods/meals, wherein the recommendation data may be provided via a user interface or may be included in an email, or some other electronic communication that is delivered to the user.); and 

	However, Wolf does not distinctly disclose: 
generating, by a delivery instruction set generator operating on the computing device, a delivery instruction set, said delivery instruction set indicating a delivery performance for the alimentary element, wherein the generating the delivery instruction set comprises: generating a delivery machine-learning model as a function of a delivery machine-learning process using a delivery learner operating on the computing device, the delivery machine-learning model configured to relate the delivery instruction set to at least one of user ameliorative process and user entries containing an alimentary delivery action; receiving delivery training data, the delivery training data comprising the first training set and the second training set; training the delivery machine-learning model as a function of the delivery training data; generating a subsequent delivery instruction set as a function of delivery machine-learning model.

Nevertheless, Lopez teaches generating, by a delivery instruction set generator operating on the computing device, a delivery instruction set, said delivery instruction set indicating a delivery performance for the alimentary element (Lopez, Abstract, teaches customers may place orders for items for delivery, where merchants provide the item, and a service provider receives the orders and facilitates delivery of the items. The service provider may cause the items associated with the order to be delivered pursuant to the selected fulfillment plan. ), wherein the generating the delivery instruction set comprises: generating a delivery machine-learning model as a function of a delivery machine-learning process using a delivery learner operating on the computing device, the delivery machine-learning model configured to relate the delivery instruction set to at least one of user ameliorative process and user entries containing an alimentary delivery action; receiving delivery training data, the delivery training data comprising the first training set and the second training set; training the delivery machine-learning model as a function of the delivery training data; generating a subsequent delivery instruction set as a function of delivery machine-learning model (Lopez, Abstract, teaches customers may place orders for items for delivery, where merchants provide the item, and a service provider receives the orders and facilitates delivery of the items. The service provider may cause the items associated with the order to be delivered pursuant to the selected fulfillment plan.; Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; generating multiple fulfillment plans for the order, each of the multiple fulfillment plans specifying different plans in which the food items are to be delivered to a physical location associated with the user; items to the physical location associated with the user; and causing, pursuant to the fulfillment plan, the food items to be delivered to the physical location associated with the user).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the food item delivery comprising use of machine learning techniques, as taught by Lopez, in order to maximize a likelihood that items are to be delivered on time. (Lopez, Paragraph [0011]). 

Regarding claim 2, the combination of Wolf in view of Lopez teaches all of the limitations of claim 1, and the combination further teaches further comprising: transmitting, by the computing device, the delivery instruction set to a client device associated with a delivery performer (Lopez, [claim 1] teaches sending order instructions to a merchant device the order instructions including at least an identity of the food items, and sending delivery instructions to a deliverer device associated with the deliverer,).


Regarding claim 3, the combination of Wolf in view of Lopez teaches all of the limitations of claim 2, and the combination further teaches wherein the delivery instruction set identifies the alimentary element and a delivery preference of the user (Lopez, Paragraph [0019] teaches the service provider may obtain/receive preferences about potential customers (i.e., users) for the purpose of presenting the most relevant items to the user at an appropriate time.).


	Regarding claim 4, the combination of Wolf in view of Lopez teaches all of the limitations of claim 1, and the combination teaches wherein the alimentary instruction set includes a suggestion for a second alimentary element and a third alimentary element (Wolf, Col. 11-12, lines 58-67 and 1-5, teaches the nutrition service utilizes the prediction service to generate prediction values for at least two biomarkers for different food choices. The nutrition service can instruct the prediction service to generate many different combinations of foods when determining the personalized nutritional recommendations.).


Regarding claim 5, the combination of Wolf in view of Lopez teaches all of the limitations of claim 4, and the combination further teaches further comprising: selecting, by the delivery instruction set generator, an alimentary element from the suggested second and third alimentary elements based upon a geolocation of the user (Lopez, Paragraph [0018] teaches users may place orders to acquire items for delivery, meaning that a user may submit an order and indicate that he/she would like the corresponding items delivered to a physical location associated with the user. Lopez, Paragraph [0026] further teaches in some embodiments the items that are delivered to users correspond to local items provided by local merchants. In particular, items that are delivered via the service provider are provided by merchants that are within a predetermined distance of the recipient of the items. That is, the physical location of the merchant that is preparing or providing the items is within a predetermined distance of the physical location of the user that placed the order. ).


	Regarding claim 6, the combination of Wolf in view of Lopez teaches all of the limitations of claim 4, and the combination further teaches further comprising: selecting, by the delivery instruction set generator, an alimentary element from the suggest second and third alimentary elements based upon a preference of the user (Lopez, Paragraph [0019] teaches the service provider may obtain/receive preferences about potential customers (i.e., users) for the purpose of presenting the most relevant items to the user at an appropriate time.; [Note: Wolf, Col. 3, lines 18-41, teaches “The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user, as well as other data such as the daily meals should total X calories, contain X number of servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.]).


Regarding claim 7, the combination of Wolf in view of Lopez teaches all of the limitations of claim 1, and the combination further teaches wherein the biological extraction comprises a physical extraction from the user (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting, and the like; Wolf, Col. 2, lines 14-23 further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39 further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.).


Regarding claim 8, the combination of Wolf in view of Lopez teaches all of the limitations of claim 1, and the combination further teaches further comprising: modifying, by the delivery instruction set generator, the delivery instruction set as a function of a behavior of the user (Lopez, Paragraph [0012] teaches upon receiving an order the service provider may prioritize the order and other previously received orders base on the user scores associated with the user that submitted the order.; Lopez, Paragraph [0014] teaches as the service provider receives additional orders, the service provider may re-prioritize the orders based on the user scores for the previously received orders and the user scores associated with users that placed the newly received orders.).


	Regarding claim 9, the combination of Wolf in view of Lopez teaches all of the limitations of claim 1, and the combination further teaches wherein the delivery instruction set is generated as a function of a machine learning model (Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; Lopez, [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; generating multiple fulfillment plans for the order, each of the multiple fulfillment plans specifying different plans in which the food items are to be delivered to a physical location associated with the user; items to the physical location associated with the user; and causing, pursuant to the fulfillment plan, the food items to be delivered to the physical location associated with the user.).

	Regarding claim 10, the combination of Wolf in view of Lopez teaches all of the limitations of claim 9, and the combination further teaches wherein the diagnostic output is generated as a function of a second machine learning model (Wolf, Paragraph (69) teaches the nutrition service utilizes a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations. In some examples, the nutrition manager 132 utilizes the classifier 124B and/or the scorer 126B to rank the different food combinations. Stated another way, the nutrition manager 132 utilized the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Note: Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; Lopez, [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; generating multiple fulfillment plans for the order, each of the multiple fulfillment plans specifying different plans in which the food items are to be delivered to a physical location associated with the user; items to the physical location associated with the user; and causing, pursuant to the fulfillment plan, the food items to be delivered to the physical location associated with the user).


	Regarding claim 11, Wolf teaches a system for delivery based on an alimentary instruction, comprising: a diagnostic engine operating on a computing device (Wolf, Col. 3, lines 58-67, teaches program modules that execute on one or more computing devices) and configured to: 

receive information related to a biological extraction of a user; generate a diagnostic output based upon the information related to the biological extraction of the user, wherein the generating comprises (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting, and the like; Wolf, Col. 2, lines 14-23 further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39 further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 

identifying, by a machine learning module operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, said first training set including a plurality of data entries, each first data entry of the plurality of data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutritional service can take objectives (e.g., reduce weight, avoid high blood sugar levels, avoid cardiovascular disease, move the microbiome towards a target microbiome…) and calculate target outcomes or ranges for two or more biomarkers; Wolf, Col. 1, lines 60 teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state  or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone, body ratios, IL-6 inflammation markers, hunger, fullness, and the like); Wolf, Col 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.); and 

identifying, by the machine learning module operating on the computing device, an alimentary element related to the identified condition of the user as a function of the identified condition of the user and a second training set, said second training set including a plurality of second data entries, each second data entry including a second prognostic label and a correlated ameliorative process label  (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome…) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user, as well as other data such as the daily meals should total X calories, contain X number of servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.); 

an alimentary instruction set generator operating on the computing device and configured to: generate an alimentary instruction set identifying the alimentary element to be delivered to the user (Wolf, Col. 6, lines 3-11 teaches the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome, and the like more effectively as compared to following nutritional recommendations aimed at the general population; Wolf, Col. 14, lines 18-24, teaches providing the recommendation data of the foods/meals, wherein the recommendation data may be provided via a user interface or may be included in an email, or some other electronic communication that is delivered to the user.); and 

However, Wolf does not distinctly disclose:
a delivery instruction set generator operating on the computing device and configured to: generate a delivery instruction set, said delivery instruction set indicating a delivery performance for the alimentary element, wherein the delivery instruction set generator comprises a delivery learner configured to: generate a delivery machine-learning model as a function of a delivery machine- learning process using a delivery learner operating on the computing device, the delivery machine-learning model configured to relate the delivery instruction set to at least one of user ameliorative process and user entries containing an alimentary delivery action; receive delivery training data, the delivery training data comprising the first training set and the second training set; train the delivery machine-learning model as a function of the delivery training data; generate a subsequent delivery instruction set as a function of delivery machine- learning model.

Nevertheless, Lopez teaches a delivery instruction set generator operating on the computing device and configured to: generate a delivery instruction set, said delivery instruction set indicating a delivery performance for the alimentary element (Lopez, Abstract, teaches customers may place orders for items for delivery, where merchants provide the item, and a service provider receives the orders and facilitates delivery of the items. The service provider may cause the items associated with the order to be delivered pursuant to the selected fulfillment plan.), wherein the delivery instruction set generator comprises a delivery learner configured to: generate a delivery machine-learning model as a function of a delivery machine- learning process using a delivery learner operating on the computing device, the delivery machine-learning model configured to relate the delivery instruction set to at least one of user ameliorative process and user entries containing an alimentary delivery action; receive delivery training data, the delivery training data comprising the first training set and the second training set; train the delivery machine-learning model as a function of the delivery training data; generate a subsequent delivery instruction set as a function of delivery machine- learning model (Lopez, Abstract, teaches customers may place orders for items for delivery, where merchants provide the item, and a service provider receives the orders and facilitates delivery of the items. The service provider may cause the items associated with the order to be delivered pursuant to the selected fulfillment plan.; Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; generating multiple fulfillment plans for the order, each of the multiple fulfillment plans specifying different plans in which the food items are to be delivered to a physical location associated with the user; items to the physical location associated with the user; and causing, pursuant to the fulfillment plan, the food items to be delivered to the physical location associated with the user).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the food item delivery comprising use of machine learning techniques, as taught by Lopez, in order to maximize a likelihood that items are to be delivered on time. (Lopez, Paragraph [0011])


	Regarding claim 12, the combination of Wolf in view of Lopez teaches all of the limitations of claim 11, and the combination further teaches wherein the computing device is configured to transmit the delivery instruction set to a client device associated with a delivery performer (Lopez, [claim 1] teaches sending order instructions to a merchant device the order instructions including at least an identity of the food items, and sending delivery instructions to a deliverer device associated with the deliverer).


	Regarding claim 13, the combination of Wolf in view of Lopez teaches all of the limitations of claim 12, and the combination further teaches wherein the delivery instruction set identifies the alimentary element and a delivery preference of the user (Lopez, Paragraph [0019] teaches the service provider may obtain/receive preferences about potential customers (i.e., users) for the purpose of presenting the most relevant items to the user at an appropriate time..


	Regarding claim 14, the combination of Wolf in view of Lopez teaches all of the limitations of claim 11, and the combination further teaches wherein the alimentary instruction set includes a suggestion for a second alimentary element and a third alimentary element (Wolf, Col. 11-12, lines 58-67 and 1-5, teaches the nutrition service utilizes the prediction service to generate prediction values for at least two biomarkers for different food choices. The nutrition service can instruct the prediction service to generate many different combinations of foods when determining the personalized nutritional recommendations.).



	Regarding claim 15, the combination of Wolf in view of Lopez teaches all of the limitations of claim 14, and the combination further teaches wherein the delivery instruction set generator is further configured to select an alimentary element from the suggested second and third alimentary elements based upon a geolocation of the user (Lopez, Paragraph [0018] teaches users may place orders to acquire items for delivery, meaning that a user may submit an order and indicate that he/she would like the corresponding items delivered to a physical location associated with the user. Lopez, Paragraph [0026] further teaches in some embodiments the items that are delivered to users correspond to local items provided by local merchants. In particular, items that are delivered via the service provider are provided by merchants that are within a predetermined distance of the recipient of the items. That is, the physical location of the merchant that is preparing or providing the items is within a predetermined distance of the physical location of the user that placed the order.).


	Regarding claim 16, the combination of Wolf in view of Lopez teaches all of the limitations of claim 14, and the combination further teaches wherein the delivery instruction set generator is further configured to select, an alimentary element from the suggest second and third alimentary elements based upon a preference of the user (Lopez, Paragraph [0019] teaches the service provider may obtain/receive preferences about potential customers (i.e., users) for the purpose of presenting the most relevant items to the user at an appropriate time.; [Note: Wolf, Col. 3, lines 18-41, teaches “The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user, as well as other data such as the daily meals should total X calories, contain X number of servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such a machine learning mechanism to generate a selection of foods to present within the personalized nutritional recommendations.]).


	Regarding claim 17, the combination of Wolf in view of Lopez teaches all of the limitations of claim 11, and the combination further teaches wherein the biological extraction comprises a physical extraction from the user (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting, and the like; Wolf, Col. 2, lines 14-23 further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39 further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.).


	Regarding claim 18, the combination of Wolf in view of Lopez teaches all of the limitations of claim 11, and the combination further teaches wherein the delivery instruction set generator is further configured to modify the delivery instruction set as a function of a behavior of the user (Lopez, Paragraph [0012] teaches upon receiving an order the service provider may prioritize the order and other previously received orders based on the user scores associated with the user that submitted the order.; Lopez, Paragraph [0014] teaches as the service provider receives additional orders, the service provider may re-prioritize the orders based on the user scores for the previously received orders and the user scores associated with users that placed the newly received orders.).



	Regarding claim 19, the combination of Wolf in view of Lopez teaches all of the limitations of claim 11, and the combination further teaches wherein the delivery instruction set is generated as a function of a machine learning model (Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; Lopez, [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; generating multiple fulfillment plans for the order, each of the multiple fulfillment plans specifying different plans in which the food items are to be delivered to a physical location associated with the user; items to the physical location associated with the user; and causing, pursuant to the fulfillment plan, the food items to be delivered to the physical location associated with the user.).


	Regarding claim 20, the combination of Wolf in view of Lopez teaches all of the limitations of claim 19, and the combination further teaches wherein the diagnostic output is generated as a function of a second machine learning model (Wolf, Paragraph (69) teaches the nutrition service utilizes a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations. In some examples, the nutrition manager 132 utilizes the classifier 124B and/or the scorer 126B to rank the different food combinations. According to some configurations, the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilized the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Note: Lopez, Paragraph [0068] teaches the service provider may utilize machine learning techniques or other techniques (e.g., supervised learning, unsupervised learning, regression analysis, clustering analysis, etc.) to weight the inputs to the algorithm(s).; Lopez, [claim 1] teaches using a machine learning algorithm trained using order objectives for previous orders, an order objective for the order, the order objective including at least one of minimizing a delivery time for the food items or maximizing a likelihood that the food times are to be delivered by the estimated delivery time; …).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123